Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35-37 each recite the limitation "the one or more materials" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  For the purpose of this examination, these claims are assumed to depend from claim 34.
Claim 38 recites the limitation "the expandable element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 41 and 42 each recite the limitations “the first region” and “the second region” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-30, 33, 39, 40, 43, 44 and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberts et al. (US 5,908,448).
Regarding claim 28 and 43, Roberts et al. disclose a method of treating a site on a body lumen using a medical device, the method comprising: positioning within a body lumen the medical device or elongated tubular body (56) so that an expandable element (54) at the distal end of the elongate tubular body (Figure 12) is in a folded form (Figure 12; col. 12, line 8) and adjacent to a treatment site, the medical device including an expandable tubular sleeve (52) coupled to the expandable element, the expandable tubular sleeve including a first portion (66 - or second portion re. claim 43) having a first radial strength and a second portion (62 or 64 - or first portion re. claim 43) having a second radial strength different from the first radial strength (col. 13, lines 6-9), the second portion located proximate the first portion; expanding the expandable element at a first pressure sufficient to expand the expandable element at the second portion of the expandable tubular sleeve according to a sequence of expansion dictated by the first and second radial strengths of the expandable tubular sleeve; and expanding the expandable element at a second increased pressure to expand the expandable element at the first portion of the expandable tubular sleeve according to the sequence of expansion (col. 13, lines 1-19).
Regarding claims 29, 39 and 46, the expandable tubular sleeve is positioned externally to the expandable element (Figure 12).
Regarding claims 30 and 40, the expandable tubular sleeve has a uniform wall thickness throughout portions of its length as evident from Figure 12 (col. 11, line 58 to col. 12, line 8).
Regarding claim 33, the first portion is a middle portion of the expandable tubular sleeve and the second portion is a first end portion of the expandable tubular sleeve (evident from Figure 12).
Regarding claim 44, the medical device further comprises withdrawing the medical device from the body lumen after expanding the expandable element (col. 5, lines 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 30, 31, 32, 40 and 45 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Roberts et al. (US 5,545,209) in view of Crocker et al. (US 6,120,523).
Regarding claims 30 and 40, in an alternative interpretation, Roberts et al. fail to disclose that the sleeve has a uniform wall thickness.  Roberts et al. disclose that various means may be used to provide the first and second radial strengths (col. 14, lines 1-6).
Crocker et al. teach that as an alternative to providing first and second portions of an expandable sleeve with different thicknesses, the first and second portions may be imparted with different radial strengths by varying the material or material properties between the first and second portions (col. 5, lines 45-49; col. 8, lines 2-22; col. 9, line 64 to col. 10, line 11).
Therefore, because the means for providing differing radial strengths of Roberts et al. and Crocker et al. were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art to have maintained a constant thickness throughout the first and second portions of Roberts et al. while varying the material or material properties between the first and second portions to achieve the differing radial strengths.
Regarding claims 31, 32 and 45, Roberts et al. fail to disclose that the middle portion (66) is expanded at a lower pressure than the end portions (62 or 64) as claimed. Roberts et al. intend to use the medical device to perform angioplasty (col. 3, lines 43-44).  Roberts et al. disclose that expansion sequences other than those disclosed above may be used (col. 14, lines 10-14).
Crocker et al. teach providing a expandable element (Figure 6) with differing radial strengths so that a middle portion (60) expands before end portions (58 or 62) in order to allow better determination of lesion morphology during angioplasty (col. 11, line 18 to col. 12 line 30).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Roberts et al. to have made the end portions with a greater radial strength than the middle portion so that a lesion morphology can be better determined during angioplasty.

Claims 34, 35 and 37 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Roberts et al. (US 5,545,209) in view of Chen et al. (US 2009/0227948).
Regarding claims 34 and 35, Roberts et al. fail to disclose that the sleeve comprises porous eptfe. Roberts et al. disclose that the sleeve can be formed from a variety of materials (col. 11, lines 55-57).
Chen et al. disclose a sleeve for constraining an expandable device. The sleeve comprises porous eptfe which allows for a maximum predetermined expansion diameter to be controlled (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have used the sleeve material of Chen et al. to construct the sleeve of Roberts et al. in order to better control the predetermined expansion diameter.
Regarding claim 37, It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the sleeve of Roberts et al. with the one or more materials having a fibrillated material of Chen et al. in order to allow drug delivery on expansion (¶[0027] of Chen et al.).

Claims 34 and 36 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Roberts et al. (US 5,545,209) in view of Lim (US 2005/0089655).
Regarding claims 34 and 36, Roberts et al. disclose the device as described above but fail to disclose that the sleeve comprises porous unmwpe. Roberts et al. disclose that the sleeve can be formed from a variety of materials (col. 11, lines 55-57).
Lim discloses a sleeve or outer balloon layer made from porous uhnmwpe which is treated to provide an improved binding to an underlying balloon layer (paragraphs 0008 and 0022).
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have used the material and treatment of Lim et al. to construct the sleeve of Roberts et al. in order to provide a high-strength sleeve with improved bonding to the balloon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771